DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
This Office Action is also in response to applicant’s amendment filed on February 25, 2021, which has been entered into the file.  
By this amendment, the applicant has amended claims 1-6, 9-11, 13-15, and 17-32.  
Claims 1-32 remain pending in this application.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Nishikawa et al (US 2001/0053004 A1) and in view of US patent issued to Mukawa et al (PN. 8,988,315).  
Claim 1 has been amended to necessitate the new grounds of rejection.  
Nishikawa et al teaches a volume hologram with controllably shifted playback wherein the hologram (64, Figures 44(a) to 44(d3)) that is comprised of a first surface and a second surface opposite the first surface and a set of fringes disposed between the first surface and the second surface wherein the volume hologram comprises photopolymerizable layer (64, paragraph [0010]), serves as the holographic recording material that is at least approximately constant, (read the degree of constant is arbitrarily defined), throughout the thickness of the recording material between the first and second surfaces in order to record the uniform interference fringes, (please see paragraph [0010]).  Nishikawa et al teaches that after a hologram is recorded in the holographic recording medium, a swelling film (65) including diffusion elements, that serves as the donor material is to contact the volume hologram to allow the diffusion element to penetrate and diffuse into the volume hologram to case swelling of the of the volume hologram and therefore make the reconstruction wavelength or the reflected wavelength of the hologram be shifted, (please see paragraphs [0010] to [0015]).  
Nishikawa et al teaches that the amount of donor materials and the degrees of diffusion of the donor materials penetrated in the volume hologram can be precisely controlled to control the reconstruction wavelength, (please see paragraph [0010]).  For a volume hologram, the reconstruction wavelength is determined by the spacing of the interference fringes recorded.  This means the spacing of the interference fringes of the volume hologram can be precisely diffused.  Although this reference does not teach explicitly that the concentration of the donor material is at least approximately constant throughout the thickness of the hologram recording material between the first surface and the second surface, this feature is either inherently included or obvious modification to one skilled in the art by simply precisely control the amount of the diffused donor material constant throughout in order to ensure an uniform spacing of the fringes throughout the thickness of the holographic recording medium material in order to achieve a narrow reconstruction wavelength of light, (such as green light, please see paragraph [0011]).  
Claim 1 has been amended to include the phrase “wherein the hologram has at least one of an incident playback angle or redirection angle that configures the hologram to be illuminated with light approaching an angle normal to the hologram and redirect the light into a light guide at an angle that achieves total internal reflection”.  One skilled in the art must have the knowledge that the playback light (including the playback angle) and the redirecting light (including the redirection angle) are determined by the recording arrangement for recording the hologram.  This feature therefore is considered to be an intended use of the hologram.  One skilled in the art would have the knowledge to arrange the object light and the reference light including the incidence angles of the object light and the reference light to record the hologram so that the playback light incident angle and the redirecting light redirection angle can be selectively formed.  Furthermore, the total internal reflection condition of a light guide, (which is not part of the hologram as described in claim 1), is determined by the refractive index of the light guide.  It is known in the art that the critical angle that determines if the light is total internally reflected within the light guide or not is determined by the equation Sin (c) = 1/n, wherein c is critical angle and n is the refractive index of the light guide.  It is therefore within general level of skilled Mukawa et al in the same field of endeavor teaches and demonstrates a hologram for a head mounted display wherein the hologram is recorded to have incident playback angle that configures the hologram (280I, Figure 5) to be illuminated with light approaching an angle normal to the hologram and redirect the light into light guide (220L) at an angle that achieve total internal reflection.  One skilled in the art therefore would have been obvious to apply the teachings of Mukawa et al to modify the hologram of Nishikawa et al to record it so that it can be utilized with a light guide to achieve head mounted display arrangement.  
With regard to claim 2, it is implicitly true that the volume hologram possesses an incident playback or reconstruct angle that is at least approximately constant between the first surface and the second surface.  
With regard to claims 3 and 4, as shown in Figure 44(a), Nishikawa et al teaches that the hologram is being recorded with a reference light incident at an acute angle, since the playback or reconstruction angle is determined by the incident angles of the recording beams, this means that non-zero reconstruction incident angle and redirecting angle is resulted from the recorded hologram.  As for the specific range of angle, such as greater than 45 degrees, this is considered obvious matters of design choice to one skilled in the art by selecting the incident angle of the recording reference light.  

With regard to claim 6, Nishikawa et al teaches that the amount of donor materials  diffused in the holographic recording medium determines the desired shift of the playback wavelength of the recorded hologram, (please see paragraph [0010]).  Although it does not teach explicitly that playback wavelength is greater than 680 nanometers, such modification would have been obvious to one skilled in the art for the benefit of allowing the volume hologram be utilized in the desired applications.  

With regard to claim 7, Nishikawa et al teaches that the set of interference fringes recorded in the photopolymer possesses a slant angle that is at least approximately constant between the first surface and the second surface, (please see Figures 44(a) to 44(d3)).  
With regard to claim 8, Nishikawa et al teaches that the donor materials diffused into the holographic recording medium material would cause the spacing between the recorded fringes to change.  Although this reference does not teach explicitly that the set of fringes possesses a fringe spacing that is at least approximately constant between the first and second surface, such is either implicitly true or obvious modification by one of skilled in the art by precisely controlling the amount of the donor material being penetrated and diffused within the recoding material, (please see paragraph [0010]).  

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US patent issued to Ueda et al (PN. 5,843,598) in view of the US patent application publication by Kogure et al (US 2007/0019267 A1) and US patent issued to Smothers et al (PN. 4,959,283).
Claim 9 has been amended to necessitate the new grounds of rejection.  
Ueda et al teaches an apparatus that is comprised of a hologram with controllable shifting of the playback wavelength, wherein the apparatus comprises a roll of film (1, please see Figures 12(a) and 12(b-1) to 12(b-5)) with support films (3 and 4) serves as the hologram film holder arranged to controllably physically couple a hologram film (2) to a color tuning film (52) serves as the donor film wherein the hologram film holder or the support films is transparent, (please see Figure 2(2)), and a donor film holder (50, Figures 12(b-3)) arranged to controllably physically couple the donor or color tuning film (52) to the hologram film, (please see Figure 12(b-5)).  Ueda et al further teaches that a ultraviolet irradiator (42) serves as the controllable curing lamp positioned and oriented to illuminate the hologram film with UV light when the hologram film is held by the hologram film holder (4) wherein the range of wavelengths of the light emitted by the curing lamp or UV irradiator is different from the range of wavelengths of light emitted by light source for playback, (please see Figures 12(a), 12(b), 25 and columns 19-20).  
Ueda et al teaches that the when the color tuning film is in contact with the holographic film, monomers, serves as the donors, would disperse in the holographic film to cause change of the recorded interference fringes or hologram in the holographic film.  The physical changes of the fringes would give rise to angle and/or wavelength shift of the playback of recorded hologram.   
This reference has met all the limitations of the claims.  Ueda et al teaches that the recorded hologram may be playback or reconstructed by illuminating it with reconstructing light.  
Claim 9 has been amended to include the phrase “a plurality of light sources, each light source positioned and oriented to illuminate at least a portion of the hologram film”, phrase “a plurality of light sensors each light sensor each positioned and oriented to measure an intensity of different playback light beam”.  
 Ueda et al does not teach to include a plurality of light sources and it does not teach explicitly to include a plurality of light sensors positioned and orientated to measure an intensity of a different playback light beam emanating from the holographic film when held by the hologram film holder.  Using sensor to measure the intensity of playback light or reconstructed light emanating from the hologram to detect the amount of intensity of the reconstructed light bearing the reconstructed hologram information is rather well-known in the art.  Kogure et al teaches a hologram apparatus wherein the hologram has a controllable shifting of a playback angle of a hologram wherein a plurality of light beams each light beam is positioned and oriented to illuminate at least a portion of the hologram film (22, Figure 1) and a sensor (27) positioned and oriented to measure intensity of a different playback light beam emanating from the hologram film based on an amount the playback angle of the hologram, (please see Figures 2-5).  It would then have been obvious to one skilled in the art to apply the teachings of Kogure et al to provide a plurality of light beams to illuminate the hologram at different incident angles and a sensor to measure the intensity of different playback light beams reconstructed from the hologram to determine maximum shifting of the playback angle of the hologram.  Although Kogure et al teaches the plurality of light beams is generated by a light source and a galvo mirror 
With regard to the phrase “wherein at least one of the hologram film holder or the donor holder is further controllably physically uncouple the hologram film and the donor film from each other”, Ueda et al teaches that the color tuning film or the donor film (52) is coupled to the hologram film (2) to cause the playback wavelength shift.  It however does not teach explicitly that the donor film and hologram film is arranged to controllably physically uncoupled from each other.  Smothers et al in the same field of endeavor teaches an apparatus for controlling the shift of playback wavelength of a hologram wherein the diffusion element film may be coupled to the hologram film to cause shift in the playback wavelength and angle and the diffusion element film may be removed after the process, (please see column 10, lines 20-25).  It would then have been obvious to one skilled in the art to apply the teachings of Smothers et al to alternatively physically uncouple the color tuning frim from the hologram film and in light of the teachings of Ueda et al such uncoupling may be easily done by including a take-up roller (similar to the one shown as 41, Figure 12(a)) to uncouple the films with their respective holders, as an alternative arrangement for the hologram.  
amended claim 10, these references do not teach explicitly that the angle between at least one light source of the plurality of light sources and at least one light sensor of the plurality of light sensors is greater than 140 degrees.  However, such modification is considered obvious matters of design choice to one skilled in the art to specifically detect the hologram reconstructed or playback at a specifically angular location.  
With regard to amended claim 11, these references do not teach explicitly that the first light source of the plurality of light sources comprises an infrared light source, however such modification is considered obvious matters of design choice to one skilled in the art since it is related to the wavelength of light used to record the hologram.  
With regard to claim 12, Ueda et al teaches that the hologram film comprises a portion of a roll of hologram film, (please see Figure 12(b-1)), wherein the roll of hologram film is positioned and oriented to hold the portion of the roll of hologram film in the hologram film holder.  Ueda et al teaches that the donor film comprises a portion of a roll of donor film (52) wherein the roll of donor film is positioned and oriented to hold the portion of the roll of donor film in the donor film holder, (please see Figures 12(b-3) and 12(b-4)).  The hologram film holder is arranged to controllably physically couple the hologram film (2) to the donor film (52) by placing tension on the roll of the hologram film and the donor film holder is arranged to controllably physically couple the donor film to the hologram film by placing tension on the roll of donor film.  
With regard to claim 13, these references do not teach explicitly the angle between the at least one light source of the plurality of light sources and at least one corresponding light sensor of the plurality of light sensor is at least 90 degrees.  However, such modification is considered 
With regard to amended claim 14, according to Figure 25 of Ueda et al, the color tuning make the replay wavelengths of the hologram in the visible light spectrum.  It is implicitly true that a second light source of the plurality of light sources comprises a visible light to replay the hologram.  

Claim 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over the patent issued to Smothers et al (PN. 4,959,283) in view of the US patent application publication by Kogure et al (US 2007/0019267 A1).
Claim 15 has been amended to necessitate the new grounds of rejection. 
Smothers et al teaches a method for controllable shifting of the playback of holograms wherein the method comprise the step of physically coupling a diffusion element serves as the donor film to a hologram film, wherein the diffusion element of the donor film comprises diffusion or donor material, the hologram film comprises a hologram and wherein physically coupling the diffusion element or donor film to the hologram film causes a first amount of donor material or diffusion elements to diffuse from the diffusion element into the hologram film, (please see column 2, lines 34-43, column 9, lines 43-64).  Smothers et al then teaches to monitor a playback light of the hologram of the hologram film until a first amount of the playback shifting has occurred, (please see column 10, lines 7-24).  The method further comprises the step that in response to achieving the first amount of playback shifting fixing the hologram film and physically de-decoupling the diffusion element or donor film from the hologram film, (please see column 10, lines 20-25).  
With regard to the phrase “equilibrating donor material within the hologram film by causing diffusion of donor material within the hologram film absent diffusion of donor material form the donor film into the hologram film”, Smothers teaches that the level or the amount of diffusion element or donor material causes the shifting of the playback wavelength that may be monitored via the monitoring the playback wavelength until an additional amount of playback shifting has occurred.  The amount of the donor material would then be equilibrated within the hologram film wherein the equilibrating donor material within the hologram film includes causing diffusion of the diffusion element or donor material with the hologram film yet absent diffusion of the donor material from the donor film into the hologram film to achieve the first amount of playback shifting.
Claim 15 has been amended to include the phrase “measuring an intensity of each playback light beam of plurality of playback light beams of the hologram, comparing differences between the intensities of each playback light beam of the plurality of playback light beams to determining a rate of playback shifting that has occurred; determining based on the comparing that a first amount of playback shifting has achieved”.   Smothers et al then teaches to monitor a playback light of the hologram of the hologram film until a first amount of the playback shifting has occurred, (please see column 10, lines 7-24).  Nevertheless, it does not teach explicitly the monitor step comprises the step of measuring an intensity of each playback light of a plurality of playback light beams of the holograms.  Kogure et al teaches a method for determining hologram playback shifting in angle wherein the method comprises the step of providing a plurality of incident light beams that incidents on the hologram at different angle to generate a plurality of playback light beams or reconstructed light beams, (please see Figure 1), the step of comparing difference between intensities of each playback light beam of the plurality of 
With regard to claim 16, the step of physically coupling the diffusion element or the donor film to the hologram film includes forming an interface between the donor film and the hologram film to cause the first amount of the donor material to diffuse from the donor film across the interface into the hologram film, (please see column 9, lines 43-64).  
With regard to claims 17-18, Smothers et al teaches that the physically de-coupling the donor film from the hologram film in response to achieving the additional amount of playback shifting.  With regard to claims 17-18, the monitoring of the at least one playback light beam of the hologram of the hologram film is proceeded until an additional amount of playback shifting has occurred includes monitoring the playback light of the hologram of the hologram film until a first amount of bandwidth broadening has occurred.  

With regard to claim 19, Smothers et al teaches that monitoring at least one playback light beam of the hologram of the hologram film includes illuminate the hologram film with playback light and implicitly includes measuring the intensity of the playback light diffracted by the hologram film, (please see column 10, lines 7-25).   Kogure et al teaches to measure at least one of the plurality of playback light beams.   This reference however does not teach explicitly that the playback light comprise an infrared light.  Nevertheless, this feature, in relating to make the playback light includes certain wavelength range, is considered obvious matters of design choice to one skilled in the art.  
With regard to claim 20, Smothers et al teaches that the monitoring a playback light of the hologram of the hologram film includes illuminating the hologram film with light for 
With regard to claim 21, this reference does not teach explicitly to physically coupling an additional donor film to the hologram film to cause a second amount of donor material to diffuse from the donor film into the hologram film.  However, such modification would have been obvious to one skilled in the art at the time of invention was made since it simply requires duplicating the known steps in controlling the shifting of the playback of the hologram.  It would have been obvious to include duplicated steps of monitoring the playback light of the hologram of the hologram film unit a second amount of playback shifting has occurred, and in response to achieving the second amount of playback shifting fixing the second amount of the donor material and physically de-coupling the additional donor film from the hologram film, (please see column 10, lines 7-24).  In light of Kogure et al, the monitoring step includes monitoring at least one playback light beam of the plurality of playback light beam.  
With regard to claim 22, Smothers et al teaches that the monitoring a playback light of the hologram of the hologram film until a first amount of playback shifting has occurred includes monitoring a playback light of the hologram of the hologram film until the hologram of the hologram film possesses a desired playback wavelength, (please see column 10).  Although this reference does not teach explicitly that the desired playback wavelength is at least 680 nanometers, such modification is considered to be obvious matters of design choice to one skilled in the art in order for the hologram be suitable for certain application requirements.  In .  

Claims 23-27 and 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent issued to Mukawa et al (PN. 8,988,315) in view the US patent application publication by Nishikawa et al (US 2001/0053004 A1).
Claims 23 and 28 have been amended to necessitate the new grounds of rejection.  
Mukawa et al teaches a head mounted display serves as the wearable heads-up display (WHUD) that includes an eyeglass lens, (please see Figures 1 and 2) with an expanded eyebox (claim 28), wherein the eyeglass lens comprises a support structure (100, 100b, Figures 1 and 2), an optical module (200L and 200R, Figure 1) serves as the projector, and a transparent combiner (Figures 1 and 6) positioned and oriented to appear in a field of view of an eye of a user when the support structure is worn on a head of the user wherein the transparent combiner comprises a hologram (280l).  The hologram comprises a first surface and a second surface opposite the first surface with a set of fringes disposed between the first surface and the second surface.  The hologram comprises photosensitive material serves as the holographic recording medium material where the concertation of the holographic recording medium material is at least approximately constant (read as arbitrarily defined constant) between the first surface and the second surface.  With regard to claim 28, the transparent combiner also includes at least one optical plate (300) serves as lens portion wherein each lens portion is physically coupled to the hologram, (please see Figure 1).  
Mukawa et al teaches further teaches that the head mounted display further comprises a light guide plate (220L or 220R, Figure 6) and an in-coupler (280I), (it is noted that the in-
With regard to claims 23 and 28, it is either implicitly true or obvious modification to one skilled in the art to have the recording medium material having a constant concentration in the thickness direction between the first and second surfaces for the benefit of allowing a uniform hologram being recorded.  
This reference however does not teach explicitly that the hologram comprises donor material between the first surface and the second surface of the hologram.  
Nishikawa et al in the same field of endeavor teaches a volume hologram with controllably shifted playback wherein the hologram (64, Figure 44(b)) is comprised of a first surface and a second surface opposite the first surface and a set of fringes disposed between the first surface and the second surface wherein the volume hologram comprises photopolymerizable layer (64, please see paragraph [0010]), serves as the holographic recording material that is at least approximately constant between the first and second surfaces and in the thickness direction in order to form uniform interference fringes within as shown in Figure 44(b).  Nishikawa et al teaches that after a hologram is recorded in the holographic recording medium, a swelling film serves as the donor material film is to contact the volume hologram to allow the penetration and diffusion of elements from the swelling film into the volume hologram to make the playback wavelength or the reflected wavelength of the hologram be shifted, (please paragraphs [0010] to [0015]).  
Nishikawa et al further teaches that the amount of donor materials and the degrees of diffusion of the donor materials penetrated in the volume hologram can be precisely controlled to spacing of the interference fringes recorded.  This means the spacing of the interference fringes of the volume hologram can be precisely controlled by controlling the amount of the donor materials diffused.  Although this reference does not teach explicitly that the concentration of the donor material is at least approximately constant throughout the thickness of the hologram recording material between the first surface and the second surface, this feature is either inherently included or an obvious modification to one skilled in the art by simply precisely control the amount of the diffused donor material constant throughout in order to ensure an uniform spacing of the fringes throughout the thickness of the holographic recording medium material in order to achieve a narrow reconstruction wavelength of light, (such as green light, please see paragraph [0011]).  
 It would then have been obvious to one skilled in the art to apply the teaching of Nishikawa et al to modify the hologram of Mukawa et al to comprise donor material or diffusing element for the benefit of controllably shift the playback of the hologram to a desired wavelength.  
Claims 23 and 28 have been amended to include the phrase “the hologram (of the in-coupler) has at least one of an incident playback angle and a redirection angle that configures the in-coupler to be illuminated with light approaching an angle normal to the in-coupler and redirect the light into the light guide at an angle that achieves total internal reflection”.   As shown in Figure 6, Mukawa et al teaches that the hologram of the in-coupler (280l) has at least one of an incident playback angle that a redirection angle that configures the in-coupler to be illuminate with light approaching an angle normal to the in-coupler and redirect the light into the light guide (220L) at an angle that achieves total internal reflection.  

With regard to claims 25-27 and 30-32, Mukawa et al teaches to further comprise a hologram (285l, Figure 6) serves as an out-coupler.  With regard to claims 27 and 32, in light of Nishikawa et al, the holographic in-coupler comprises of a first surface and a second surface opposite the first surface and a set of fringes disposed between the first surface and the second surface wherein the hologram comprises photopolymerizable layer (64, paragraph [0010]), serves as the holographic recording material that is at least approximately constant between the first and second surface in the thickness direction in order to achieve uniform holographic fringes recorded within.  Nishikawa et al teaches that after a hologram is recorded in the holographic recording medium, a swelling film serves as the donor material is to contact the volume hologram to allow the elements from the swelling film penetrate and diffuse into the volume hologram to make the playback wavelength or the reflected wavelength of the hologram be shifted, (please see paragraphs [0010] to [0015]).  Nishikawa et al further teaches that the amount of donor materials and the degrees of diffusion of the donor materials penetrated in the volume hologram can be precisely controlled to control the reconstruction wavelength, (please see paragraph [0010]).  For a volume hologram, the reconstruction wavelength is determined by the spacing of the interference fringes recorded.  This means the spacing of the interference fringes of the volume hologram can be precisely controlled by controlling the amount of the donor materials diffused.  Although this reference does not teach explicitly that the concentration of the donor material is at least approximately constant throughout the thickness of the hologram constant throughout in order to ensure an uniform spacing of the fringes throughout the thickness of the holographic recording medium material in order to achieve a narrow reconstruction wavelength of light, (such as green light, please see paragraph [0011]).  

Response to Arguments
Applicant's arguments filed February 25 and March 26, 2021 have been fully considered but they are not persuasive.  The newly amended claims have been fully considered and they are rejected for the reasons stated above.
Applicant’s arguments are mainly drawn to the newly amended features of the amended claims that have been fully addressed in the reasons for rejection set forth above.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309.  The examiner can normally be reached on M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872